Order, Family Court, Bronx County (Rhoda J. Cohen, J.), entered April 17, 1989, adjudicating appellant a juvenile delinquent upon a fact-finding determination that he committed acts which if committed by an adult would constitute robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the fifth degree and criminal possession of a weapon in the fourth degree, and placing him with the Division for Youth, Title III, for 12 months, unanimously affirmed, without costs.
The evidence was legally sufficient to support the finding of the Family Court that appellant’s guilt was proven beyond a reasonable doubt. Moreover, after independently weighing the relative probative force of the testimony of the prosecution and defense witnesses, we conclude that the verdict was not against the weight of the evidence. (People v Bleakley, 69 NY2d 490, 495.)
Appellant argues that the complainant’s extensive criminal record gives rise to an implication that he put his own *193interests above those of society by testifying falsely. However, in this case the complainant had no interest in testifying falsely and incriminating appellant. His testimony that he recognized appellant from seeing him numerous times in the neighborhood firmly established appellant’s identity as his assailant. Any discrepancies between the description he gave to the police on the night of the robbery and that given at trial were minor, and the Judge of the Family Court, who had the opportunity to hear and observe the witnesses, was fully justified in crediting the complainant’s testimony over that of appellant’s alibi witness. Concur—Sullivan, J. P., Ross, Kassal, Ellerin and Wallach, JJ.